Citation Nr: 1220761	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1970 to December 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that he has PTSD as the result of his military service, and more specifically as a result of the time he spent stationed in the Republic of Vietnam during the War.

The Veteran was initially assessed with PTSD by VA in approximately 2005, and he has continued to receive mental health treatment since that time.  Moreover, PTSD continues to be listed in his VA treatment records as the primary Axis I psychiatric diagnosis.

The Veteran has related several military stressors relating to his Vietnam service including participation in fire fights, seeing a friend get shot, and experiencing incoming mortars.  He has also reported several non-service-related stressors including being sexually assaulted by his stepfather and having a grandson get hit and killed by a car.

In November 2011, the Veteran was provided with a VA psychiatric examination to investigate whether he met the DSM-IV criteria for PTSD.  The examiner reviewed the Veteran's claims file and was fully apprised of the Veteran's alleged stressor history (both military and otherwise).  However, after examination and review of the Veteran's claims file, the examiner concluded that the Veteran did not in fact meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that the Veteran met Criterions A and B, but found that he did not meet either Criterion C or D as he did not experience any persistent avoidance of stimuli associated with the trauma or numbing and he did not experience any persistent symptoms of increased arousal.  The examiner observed that the Veteran had completed 20 years of military service with his Vietnam service occurring within the first two years of service; that he had multiple other life-stressors during childhood and over the ensuing years which he discounted as being well-managed; and that the Veteran asserted that he was seeking compensation to benefit his wife.  

The examiner added that it was simply not realistic to believe that the Veteran's Vietnam experiences were the root cause of all his difficulties in life, although the examiner acknowledged that it appeared that the Veteran did believe this.  The examiner asserted that the Veteran's primary motivation was clearly monetarily based.  He acknowledged that the Veteran had been diagnosed with PTSD in the past, but based on his experience both as a C&P examiner and as a military veteran, he considered the Veteran's self-report of symptoms to be both unreliable and exaggerated based on his military service, such that the symptoms did not rise to the level to meet a full DSM-IV diagnosis. 

The Veteran subsequently testified at a hearing before the Board, where he expressed dissatisfaction with the conduct of the VA examination.  Specifically, the Veteran stated that the examiner focused more on his past marriage than he did on the Veteran's Vietnam experiences.  The Veteran asserted that he was crying when he went into the examiner's office and bad when he came out, because of the questions the examiner asked.

Yet, while the Veteran alleged at his hearing that he was upset with how his examination had been conducted, he stated at a December 2011 VA treatment session (less than a month after the VA examination and before his claim was denied)(which is part of the Veteran's Virtual VA file) that before the C&P interview, he was scared, but he found the interviewer to be "receptive" and thought that the experience was better than what he expected it to be. 

Such a statement provides a strong suggestion that the Veteran is not credible, or is solely monetarily focused as suggested by the examiner.  

Nevertheless, VA treatment records continue to show a diagnosis of PTSD and the Veteran continues to be prescribed medication by VA to treat PTSD.  As such, and in recognition of the Veteran's twenty years of military service, the Board concludes that a second VA examination should be provided to fully ascertain whether, in fact, the Veteran has an acquired psychiatric disability, to include PTSD, as a result of his military service.

In reaching this determination, the Board emphasizes the fact that it has not found any reason to distrust the findings of the VA examiner in November 2011, and finds that examination report to be highly probative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist other than the one who conducted the November 2011 VA examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  Specifically, the examiner should determine whether the Veteran meets the DSM-IV criteria for PTSD.  A review of the prior examination report described in this remand is requested.     

If the examiner concludes that the Veteran does, in fact, meet the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In doing so, the examiner should review the November 2011 VA examination report and indicate whether the conclusions in that report are supported.  The examiner is also advised to be aware of the Veteran's credibility issues which are described in the body of this remand.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has now, or has had for any distinct period of time since October 2005, an acquired psychiatric disability other than PTSD as a result of his military service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


